

115 HR 168 IH: Donate for Disaster Relief Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 168IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Hastings introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to allow individuals to designate overpayments of income
			 tax for disaster relief.
	
 1.Short titleThis Act may be cited as the Donate for Disaster Relief Act of 2017. 2.Designation of overpayments for disaster relief (a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:
				
					IXDesignation of overpayments for disaster relief
						
							Sec. 6098. Designation of overpayments for disaster relief.
						6098.Designation of overpayments for disaster relief
 (a)In generalEvery individual, with respect to the taxpayer’s return for the taxable year of the tax imposed by chapter 1, may designate that a specified portion (not less than $1) of any overpayment of such tax be paid over to the Disaster Relief Fund.
 (b)Manner and Time of DesignationA designation under subsection (a) may be made with respect to any taxable year— (1)at the time of filing the return of the tax imposed by chapter 1 for such taxable year, or
 (2)at any other time (after such time of filing) specified in regulations prescribed by the Secretary. Such designation shall be made in such manner as the Secretary prescribes by regulations except that, if such designation is made at the time of filing the return of the tax imposed by chapter 1 for such taxable year, such designation shall be made either on the first page of the return or on the page bearing the taxpayer's signature.(c)Overpayments treated as refundedFor purposes of this title, any portion of an overpayment of tax designated under subsection (a) shall be treated as—
 (1)being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions) or, if later, the date the return is filed, and
 (2)a contribution made by such taxpayer on such date to the United States.. (b)Disaster relief fundSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					9512.Disaster relief fund
 (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Disaster Relief Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b).
 (b)Transfers to trust fundThere are hereby appropriated to the Disaster Relief Fund amounts equivalent to the amounts designated under section 6098.
 (c)ExpendituresAmounts in the Disaster Relief Fund shall be available, as provided in appropriation Acts, to supplement funds appropriated for disaster relief provided for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)..
			(c)Clerical amendments
 (1)The table of parts for subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Part IX. Designation of overpayments for disaster relief.
 (2)The table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 9512. Disaster relief fund..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			